Citation Nr: 0101799	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  95-22 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to a rating in excess of 20 percent for a 
compression fracture of L1 vertebral body.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1970 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
bilateral foot disability and granted service connection for 
a compression fracture of L1 vertebral body, assigning a 20 
percent disability rating effective from July 1993.  The 
appeal is being handled by the Winston-Salem, North Carolina 
RO.  In March 1997 this matter came before the Board and was 
remanded to the RO for further evidentiary development.  In a 
subsequent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the increased 
rating issue on appeal--and a claim for an increased rating 
of a service connected disability.  Accordingly, the 
increased rating issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.  

Although the initial claim by the veteran was for service 
connection for a bilateral foot disability, the Board notes 
that by rating action dated in June 1999, the RO granted 
service connection for residuals of a calcaneal spur of the 
right foot (claimed as residuals of a foot injury) and 
assigned a noncompensable rating.  Since this rating action 
is considered a complete grant of the benefit sought on 
appeal with respect to the right foot only, that issue will 
not be considered herein.  However, the claim for service 
connection for a left foot disability is in proper appellate 
status and will be considered herein.  

The Board also notes that received by the RO in August 1999 
was a letter from the veteran in which he essentially claimed 
service connection for a number of disabilities involving the 
thoracic spine, "pelvis - phleboliths", and a sacroiliac 
disorder.  Although the RO has denied service connection for 
these disabilities, finding them to be not well grounded, the 
Board notes that in light of a significant change in the law 
during the pendency of this appeal, these issues should be 
referred to the RO for appropriate action.  In referring this 
claim, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
is, inter alia, applicable to all claims filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
of his how back disability has been obtained by the RO. 

2.  The veteran's service-connected compression fracture of 
L1 vertebral body is manifested by demonstrable deformity of 
a vertebral body, as well as subjective complaints of chronic 
low back pain and spasms, and objective evidence of 
limitation of lumbar motion and pain on motion; functionally, 
the lumbar motion is equivalent to moderate limitation of 
motion.  


CONCLUSION OF LAW

The veteran's service-connected compression fracture of L1 
vertebral body is 30 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. §  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285, 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen on 
several occasions during service for complaints of low back 
pain.  In June 1984 he reported that he hurt his back in a 
parachute jump, and complained of low back pain.  Examination 
showed he had normal range of motion in the back, a tender 
thoracolumbar area, and full range of motion in the 
extremities.  X-rays revealed a compression fracture at L1, 
which was found to be a flexion rotation type injury.  In 
November 1984 he had no complaints and was doing well.  An x-
ray showed a healed fracture L1, there were no neurological 
deficits, and strength was 5/5.  In May 1987 he complained of 
low back pain, and an x-ray showed mild to moderate 
degenerative joint disease of the lower thoracic and lumbar 
spine, and fair range of motion.  The assessment was 
mechanical low back pain with possible degenerative joint 
disease.  In June 1989 that assessment was degenerative joint 
disease of the lumbar spine with positive response to 
Feldene.  In an orthopedic consultation dated in September 
1991 it was noted that the veteran had degenerative joint 
disease of the spine secondary to the fracture in 1984.  An 
x-ray of the lumbar spine dated in September 1991 showed 
narrowing of the L4-5 intervertebral disc space, lipping of 
the superior end plate of L4, and loss of height of the L1 
vertebral body, without definite buckling of the cortex.  On 
his retirement examination in March 1993, the veteran 
reported having broken bones in the vertebrae and tailbone 
since 1984, arthritis of the spine, tailbone, and neck since 
1986, and recurrent back pain since 1984.  On examination, 
the veteran's spine was evaluated as clinically normal, and 
the examiner noted that the veteran had chronic low back pain 
secondary to an old fracture and degenerative joint disease. 

On VA examination in September 1993, the veteran reported 
that in 1984 he suffered a compression fracture of his lumbar 
spine and since that time had persistent low back pain.  He 
claimed that as long as he took his medication regularly, the 
back pain was seldom severe and did not appreciably interfere 
with his daily activities.  On examination, the veteran's 
posture was good and his gait was normal.  There was no 
specific spinal tenderness, paraspinal muscle spasm, positive 
straight leg raising, or evidence of radiculopathy.  His 
flexion forward was limited to 85 degrees, extension backward 
was "normal" at 35 degrees, lateral flexion bilaterally was 
to 40 degrees, and rotation was to 35 degrees bilaterally.  
He was able to walk on his toes and heels, hop, and bear 
weight on both legs without evidence of pain.  The diagnoses 
included history of LS compression fracture with degenerative 
disc disease, "x-ray evidence of disease".  

By rating action in January 1994, the RO, in part, granted 
service connection for compression fracture of L1 vertebral 
body and assigned a 20 percent rating, effective from July 1, 
1993, which was composed of 10 percent for limitation of 
motion and 10 percent for demonstrable deformity of a 
vertebral body.

At an October 1995 personal hearing before a hearing officer 
at the RO, the veteran testified that he was having severe 
spasms in his "lower upper back and to the neck", which on 
occasion caused him to miss work and also affected the 
distance that he was able to drive.  He took medication for 
his arthritic condition, as well as Flexeril for muscle 
spasms, but claimed that it did not cure the problem.  He 
slept with a 1/2 plywood board between the mattress and box 
spring.  He reported having lower back pain, but that the 
outpatient clinic could no longer help him and he was to be 
seen in the orthopedic clinic.  He testified that his lower 
back pain started in 1976 and became severe in 1988, and was 
bad enough that he was medically removed from jump status.  
He had problems sleeping and had two pillows to keep himself 
propped up.  He was unable to bend over to put his shorts on.  
He testified that he had missed approximately 6 days of work 
in the past year due to severe back pain, and that his back 
interfered with his work as an electrician if he moved the 
wrong way or if he had bad muscle spasms.  

Received in December 1995 were VA outpatient treatment 
records dated from January 1995 to October 1995.  In an 
October 1995 orthopedic consultation it was noted that the 
veteran's chief complaint was low back pain extending to the 
neck.  He reported that he had intermittent low back pain 
that was "sharp" with any wrong move.  He also reported 
having muscle spasms lasting two weeks, and claimed that the 
spasms occurred six to ten times per year.  He indicated that 
the pain did not radiate to the lower extremities.  
Examination of the back showed no spasms, flexion to the 
knees, extension to 10 degrees, and lateral bending to 15 
degrees on each side.  It was noted that the veteran's 
motions were "self limited" because he did not want to 
provoke a spasm.  It was noted that he walked "ok" on his 
heels and toes.  The impression was low back pain, 
intermittent, chronic, with no neurological deficits, and no 
significant degenerative joint disease.

In March 1997 the Board remanded this matter to the RO for 
further evidentiary development.  

Received in June 1997 were treatment records from the 
Fayetteville VA Medical Center (VAMC) dated from June 1995 to 
June 1997, and showing that the veteran was treated on 
several occasions for complaints of low back pain.  In 
February 1996 he reported a chronic history of back pain, but 
denied sciatic-type pain.  There was a "pain point" over 
the left sacroiliac joint, no palpable spasms, edema or 
ecchymosis.  The impression was left sacroiliac joint sprain.  
On a physical therapy consultation in March 1996, the veteran 
complained of chronic recurrent low back pain, left greater 
than the right, and no radicular symptoms.  Objective 
examination showed that his gait was within normal limits and 
active range of motion of the lumbar spine was within normal 
limits.  The assessment was chronic left sacroiliac 
dysfunction, and he was to do therapeutic strengthening 
exercises.  In April 1997 it was noted that the veteran had a 
history of chronic low back and hip pain secondary to a 1984 
parachute accident, wherein he reportedly incurred a 
compression fracture of L1.  In May 1997 the veteran reported 
having low back pain "on and off" for two weeks, and left 
low back pain radiating to the groin.  Examination of the low 
back revealed no tenderness, and the impression was low back 
pain.

On VA examination of the spine in August 1997, the veteran 
reported that his back hurt with early morning stiffness, and 
that stooping, bending, lifting, standing, and sitting for a 
long time bothered his back.  Examination showed that he had 
no postural abnormalities, no fixed deformity, and no active 
spasm in the musculature of the back.  Range of motion was to 
90 degrees on forward flexion, to 5 degrees on backward 
extension, 0 degrees on left and right lateral flexion, and 
30 degrees on left and right rotation, and it was noted that 
all movements caused pain.  There was no evidence of 
neurological involvement detected.  The diagnosis was low 
back injury, compression fracture, L1, and it was noted that 
no weakness, excess fatigability, or incoordination were 
detected.  The VA examiner indicated that no statement could 
be made in accordance with the DeLuca memorandum at this time 
because it would be "pure speculation".  An x-ray of the 
lumbosacral spine showed that compared to a prior study in 
1993, there had been no real interval change in the 
appearance of the lumbar spine, and there was mild 
compression of the L1 vertebral body which was stable.  In an 
April 1998 notation, the VA examiner indicated that pain 
could significantly limit the veteran's functional ability 
during a flare up or with repeated use, but could not 
speculate as to the increased loss.  

On VA examination in February 2000, the veteran complained of 
low back pain.  His treatment was reported to be 
"conservative", and he had flare-ups including morning 
stiffness and accentuation of back pain with certain 
movements.  He reported that he wore a brace when he 
initially hurt his back.  The veteran reported that he hurt 
his back in a parachute jump in 1984, and claimed he had 
compression fractures of L1, L5, S1, and T12.  He reported 
that he worked in maintenance and had not missed any work in 
the past year because of his back.  On examination the 
veteran's range of motion was to 85 degrees on forward 
flexion, to 10 degrees on backward extension, to 20 degrees 
bilaterally on lateral flexion, and to 20 degrees bilaterally 
on rotation, and it was noted that all of these movements 
caused pain.  He had no fatigue, weakness or lack of 
endurance, and he had painful motion with no spasm, weakness 
or tenderness.  There was no postural abnormality or fixed 
deformity, and no atrophy or spasm in the musculature of 
back.  There was no neurological deficit elicited.  The 
diagnosis was compression fracture, L1, and degenerative disc 
disease.  

On VA examination in February 2000, an x-ray of the 
lumbosacral spine showed mild compression of L1 which was 
stable and unchanged from the prior examination, very mild 
osteophytic spurring of the lumbar vertebral bodies, mild 
joint space narrowing of the L5-S1 interspace, and the 
remaining interspaces appeared to be unremarkable.  On the AP 
view, there appeared to be some sclerosis of the facets 
bilaterally at L5, slightly more prominent on the left.  
There was no acute bony process of the lumbar spine 
identified.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
supra at 594.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.). Therefore, to the extent possible, the degree 
of additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted. Additionally, it is the intent of the rating schedule 
to recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The veteran is currently assigned a 20 percent rating for his 
service-connected compression fracture of L1 vertebral body, 
which is based on the assignment of a 10 percent rating for a 
vertebral deformity, pursuant to Diagnostic Code 5285, and a 
10 percent rating for slight limitation of motion, pursuant 
to Diagnostic Code 5295.  

Pursuant to Diagnostic Code 5285, residuals of fracture of a 
vertebra warrant a 60 percent evaluation if there is no 
spinal cord involvement, but abnormal mobility is present 
which requires a neck brace (jury mast).  A 100 percent 
evaluation is warranted if there is cord involvement, the 
veteran is bedridden, or requires long leg braces.  In other 
cases, the residuals should be rated in accordance with 
definite limitation of motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.  When 
evaluating the residuals on the basis of ankylosis and/or 
limited motion, evaluations should not be assigned for more 
than one spinal segment by reason of the involvement of only 
the first or last vertebra of an adjacent segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.

As noted above, the veteran's service-connected lumbar spine 
disability is also rated based on limitation of motion under 
Diagnostic Code 5292.  A 10 percent rating is assigned when 
there is slight limitation of motion of the lumbar spine.  A 
20 percent rating is warranted when there is moderate 
limitation of lumbar spine motion.  A 40 percent rating is 
warranted when there is severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

In view of the above, it is apparent that if the veteran's 
back disability is to be assigned an increased rating, the 
record must show that in addition to a deformity of the 
vertebral body, the veteran must have muscle spasm or more 
than mild limitation of motion.  At this point, it should be 
noted that while the veteran has complained of muscle spasm 
on occasions, the presence of muscle spasms has never been 
shown on clinical evaluations.  Thus, the analysis must turn 
to the extent of limited motion involving the lumbar spine.  

The veteran's lumbar limitation of motion has fluctuated 
somewhat in severity, and on VA examination in 1993, his 
flexion forward was limited to 85 degrees, extension backward 
was "normal" at 35 degrees, lateral flexion bilaterally was 
to 40 degrees, and rotation was to 35 degrees bilaterally.  
In October 1995 it was noted that he could flex to the knees, 
extend to 10 degrees, and lateral bend to 15 degrees on each 
side, and his motions were "self limited" because he did 
not want to provoke a spasm.  In March 1996, active range of 
motion of the lumbar spine was within normal limits.  On VA 
examination in 1997, range of lumbar motion was to 90 degrees 
on forward flexion, to 5 degrees on backward extension, 0 
degrees on left and right lateral flexion, and 30 degrees on 
left and right rotation, and it was noted that all movements 
caused pain.  On VA examination in 2000, range of lumbar 
motion was to 85 degrees on forward flexion, to 10 degrees on 
backward extension, to 20 degrees bilaterally on lateral 
flexion, and to 20 degrees bilaterally on rotation, and it 
was noted that all of these movements caused pain.  
Generally, forward flexion to 85 degrees would be consistent 
with not more than mild limitation of motion.  It is 
demonstrated in the record, however, that motion is 
accompanied by pain.  In considering DeLuca and 38 C.F.R. 
§§ 4.40, 4.45, the Board notes that on VA examination in 
1997, it was noted that all movements caused pain, and it was 
also noted that no weakness, excess fatigability, or 
incoordination were detected, and the VA examiner indicated 
that no statement could be made in accordance with the DeLuca 
memorandum at this time because it would be "pure 
speculation".  In an April 1998 notation, the VA examiner 
indicated that pain could significantly limit the veteran's 
functional ability during a flare up or with repeated use, 
but could not speculate as to the increased loss.  On VA 
examination in 2000, the veteran reported having flare-ups, 
including morning stiffness and accentuation of back pain 
with certain movements.  It was noted that lumbar motion in 
all directions caused pain, and it was also noted that the 
veteran had no fatigue, weakness or lack of endurance, and he 
had painful motion with no spasm, weakness or tenderness.  
Factoring in the functional loss due to pain, as required by 
the Court in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.40, 4.45, it is the judgment of the 
undersigned that the limitation of lumbar motion is most 
appropriately evaluated as moderate under Diagnostic Code 
5292, warranting a 20 percent rating.  Adding the 20 percent 
for limitation of motion to the 10 percent for deformity of a 
vertebral body as required by Diagnostic Code 5285, the 
veteran is entitled to a 30 percent rating for his low back 
disability.  

While the objective evidence of record shows that the veteran 
complained of low back pain and there has been objective 
evidence of pain on motion, the medical evidence of record 
shows that there is no more than moderate limitation of 
motion of the lumbar spine, even considering any additional 
disability due to such pain.  The Board also notes that there 
is no objective evidence of any functional limitation showing 
that the veteran's disability would present a severe 
impairment.  Accordingly, a rating in excess of 30 percent 
would not appear to be justified under the facts presented in 
this case.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected compression 
fracture of L1 vertebral body, as dictated in Fenderson; 
however, it appears that while the veteran may have 
exacerbations on occasion, the overall level of disability 
has been fairly static.  At no time since he filed his claim 
for service connection has the service-connected disability 
been more than 30 percent disabling.


ORDER

A 30 percent rating for the veteran's service-connected 
compression fracture of L1 vertebral body is granted; subject 
to the regulations governing the payment of monetary awards.



REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and reasons more fully explained 
below, a remand is required.  

The veteran claims that he has a left foot disability that is 
related to a parachute jump injury that occurred in service.  
He contends that his foot problems began in service, and 
worsened after his retirement from service.  On VA 
examination in August 1997, an x-ray of the left foot showed 
no significant bony abnormality, and a hammertoe deformity of 
the 4th digit was seen.  The VA examiner diagnosed painful 
feet, and calcaneal spur on the right, but did not address 
the present of a hammertoe deformity and did not render an 
opinion as to whether this deformity was related to the 
problems the veteran experienced during service or was 
related to his parachute jumping in service.  Accordingly, he 
should be scheduled for a VA examination to clarify the 
nature of his left foot disability, and whether any left foot 
disability, including the hammertoe deformity, may be related 
to service.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his left foot disability, since 1997.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine the 
nature and probable etiology of a left 
foot disability.  The claims folder, 
including any additional treatment records 
associated with the file, must be 
available for review by the examiner prior 
to evaluating the veteran.  The examiner 
should clarify the current diagnosis for 
the veteran's left foot disability, if 
any, to include consideration of his 
hammertoe deformity.  The examiner should 
also state an opinion for the record as to 
whether it is least as likely as not that 
any currently found left foot disability, 
to include the hammertoe deformity of the 
4th digit, is related to symptoms the 
veteran experienced in service, or to his 
parachute jumping in service.  The 
examiner should explain the rationale for 
any opinion(s) expressed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

